Citation Nr: 1624896	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  10-36 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease and degenerative disc disease of the lumbar spine (back disability) from October 25, 2004 to November 14, 2014, and in excess of 20 percent thereafter.

2.  Entitlement to an initial rating in excess of 20 percent for left lower extremity neuropathy.

3.  Entitlement to an initial rating in excess of 20 percent for right lower extremity neuropathy.

4.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from February 1972 to March 1974.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In May 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing.  A transcript of the hearing is of record. 

In May 2014, the Board remanded the initial rating appeals for another VA examination and updated VA treatment records to ascertain the current symptoms and functional impairment associated with the back disability, including consideration of such factors as weakened movement, excess fatigability, and incoordination in accordance with DeLuca v. Brown, 8 Vet. App. 202 (1995), and remanded the issue of a TDIU for referral to the Director of Compensation and Pension Service pursuant to 4.16(b), with subsequent readjudication of the appeals.  The case now returns to the Board after satisfactory completion of the ordered development; therefore, there has been compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

Additional evidence pertinent to the appeals has been received and gathered by VA since issuance of the January 2015 and August 2015 Supplemental Statements of the Case (SSOC).  The Veteran has waived the right to initial consideration of the evidence by the Agency of Original Jurisdiction (AOJ).  See August 2015 Waiver of the 30-Day Waiting Period and the June 2016 Waiver of AOJ Review.
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015) and 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to: (1) an initial rating in excess of 10 percent for degenerative joint disease and degenerative disc disease of the lumbar spine (back disability) from October 25, 2004 to November 14, 2014, and in excess of 20 percent thereafter; (2) an initial rating in excess of 20 percent for left lower extremity neuropathy from April 18, 2011; and (3) an initial rating in excess of 20 percent for right lower extremity neuropathy from April 18, 2011 are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran reported that he had approximately three years of college education, has past relevant work experience as an inventory manager for a government agency, and has not worked full-time since 2004.
 
2.  The service-connected disabilities are major depressive disorder with recurrent psychotic features, rated at 70 percent from December 31, 2015; right lower extremity neuropathy, rated at 20 percent from April 18, 2011; left lower extremity neuropathy, rated at 20 percent from April 18, 2011; and the lumbar spine disability, rated at 10 percent from October 25, 2004 to November 14, 2014, and at 20 percent thereafter.  The combined rating is 10 percent from October 25, 2004 to April 18, 2011; 50 percent from April 18, 2011 to December 31, 2015; and 90 percent from December 31, 2015. 
 
3.  From October 25, 2004, forward, the Veteran is unable to secure or follow a substantially gainful occupation solely as a result of the service-connected disabilities.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for the award of a TDIU from October 25, 2004, forward, have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.1, 4.3, 4.15, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this case, the Board is granting a TDIU for the entire initial rating period.  Given the favorable outcome of the TDIU appeal, which is a full grant of the benefits sought, the appeal has been substantiated, obviating the need for discussion of how VA fulfilled the duties to notify and assist with respect to that issue.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

TDIU Legal Criteria

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an rating of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15.

If the schedular rating is less than total, a total disability rating can be assigned based on individual unemployability if a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a).  

For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.

It is provided further that the existence or degree of non-service-connected disabilities or previous unemployability status will be disregarded where the percentages referred to above for the service-connected disability or disabilities are met and, in the judgment of the rating agency, such service-connected disabilities render a veteran unemployable.   Id.

Marginal employment shall not be considered substantially gainful employment.  For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  Id.

A veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.   A veteran's employment history, his or her educational and vocational attainment, as well as his or her particular physical disabilities are to be considered in making a determination on unemployability.

In order for a veteran to prevail in his claim for TDIU, the record must reflect circumstances, apart from non-service-connected conditions, that place him or her in a different position than other veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the veteran, in light of his or her service-connected disorders, is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  

TDIU Analysis

The Veteran contends that he is unable to follow or maintain substantially gainful employment due to the service-connected back disability and associated neurological impairment.  He seeks a TDIU on this basis.

In the present case, service connection is in effect for major depressive disorder with recurrent psychotic features, rated at 70 percent from December 31, 2015; right lower extremity neuropathy, rated at 20 percent from April 18, 2011; left lower extremity neuropathy, rated at 20 percent from April 18, 2011; and the lumbar spine disability, rated at 10 percent from October 25, 2004 to November 14, 2014, and at 20 percent thereafter.  From October 25, 2004 to April 18, 2011, the combined rating is 10 percent.  From April 18, 2011 to December 31, 2015, the combined rating is 50 percent.  From December 31, 2015, the combined rating is 90 percent. 

For the portion of the rating period from October 25, 2004 to April 18, 2011, the Veteran does not meet the percentage requirements for a TDIU under 38 C.F.R. 
§ 4.16(a) because the only service-connected disability (i.e., the back disability) is rated less than 60 percent.  For the period from April 18, 2011 to December 31, 2015, even after consideration of a single combined rating for disabilities resulting from a common etiology, the Veteran does not meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a) because the single combined disability rating for disabilities resulting from a common etiology is less than 60 percent.  

Although the Veteran has not met the threshold percentage requirements for a TDIU under 38 C.F.R. § 4.16(a) for the period from October 25, 2004 to December 31, 2015, he may otherwise be entitled to a TDIU under 38 C.F.R. § 4.16(b) for the period if the evidence shows that he is unable to secure or follow a substantially gainful occupation as a result of the service-connected disabilities.  38 C.F.R. 
§ 4.16(b).  VA regulations provide that, where a veteran is unemployable by reason of service-connected disabilities but fails to meet the combined rating percentage standards under 38 C.F.R. § 4.16(a), the case must be submitted to the Director of Compensation and Pension Service for consideration of a TDIU under the provisions of 38 C.F.R. § 4.16(b) (2015).

For the portion of the TDIU rating period from December 31, 2015, forward, the Veteran has one disability rated at 60 percent or higher (i.e., major depressive disorder), and the Veteran has two or more service-connected disabilities, with one service-connected disability rated at 40 percent or higher (i.e., major depressive disorder), and the combined rating for the service-connected disabilities is 70 percent or higher (i.e., 90 percent); therefore, the threshold percentage requirements for the award of a TDIU under the provisions of 38 C.F.R. § 4.16(a) are met for this portion of the rating period.  

In May 2014, the Board remanded the issue of entitlement to a TDIU for consideration of a TDIU under 38 C.F.R. § 4.16(b).  Because the question of whether the Veteran was unemployable due to service-connected disabilities has been adjudicated by the AOJ in the first instance by way of the May 2015 determination, the Board may now proceed with review.  See generally Anderson v. Shinseki, 23 Vet. App. 423, 42-30 (2009) (the Board has jurisdiction to review determinations of the Director regarding a veteran's entitlement to an extraschedular rating).

After review of the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether the Veteran is unable to obtain or maintain substantially gainful employment solely due to the service-connected disabilities for the entire period at issue on appeal.  The Veteran reported that he had approximately three years of college education, has past relevant work experience as an inventory manager for a government agency, and has not worked full-time since approximately August 2004.  After review of the record and interview and examination of the Veteran, the January 2013 VA examiner opined that the back disability at least as likely as not prevented physical and sedentary employment because of constant low back pain and limitations on sitting, standing, and walking.  Because the Veteran has credibly reported that his past work experience as an inventory manager involved a lot of sitting and walking, and the January 2013 VA examiner opined that the low back pain was so severe that it limited the ability to walk, sit, and stand, the Board finds that the back disability has significantly contributed to the inability to secure or maintain substantially gainful employment for the entire TDIU rating period.  Also, in March 2006, the SSA determined that the Veteran had been disabled since August 2004 due to impairment caused by non-service-connected coronary artery disease (as the primary diagnosis) and service-connected major depressive disorder (as the secondary diagnosis), which provides some evidence in support of finding that the service-connected major depressive disorder with psychotic features also significantly contributes to the Veteran's unemployability for a portion of the TDIU rating period (i.e., from December 31, 2015).  In consideration thereof, and resolving reasonable doubt in favor of the Veteran, the Board finds that the service-connected disabilities alone were of sufficient severity as to render the Veteran unemployable for the entire TDIU rating period from October 25, 2004, forward; therefore, a TDIU is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

A TDIU from October 25, 2004, forward, is granted.


REMAND

Higher Initial Ratings for the Back Disability and Lower Extremity Neuropathies

The issues of higher initial ratings for the back disability and left and right lower extremity neuropathies are remanded for a supplemental VA medical opinion.  As noted in the June 2016 VA medical opinion request, the April 2016 VA back examination and the May 2016 VA peripheral nerves examination reports contain conflicting evidence on the question of whether there is muscle atrophy of the quadriceps and calves associated with the lower extremity neuropathies.  See 38 C.F.R. § 4.123 (noting that muscle atrophy is a symptom of neuritis and should be considered when determining the severity of nerve impairment).  The supplemental VA medical opinion has not yet been obtained, and it is currently unclear whether further examination is needed to provide the supplemental VA medical opinion.  Because muscle atrophy and any functional impairment resulting therefrom is pertinent to adjudication of the initial rating appeals for the back disability and the associated lower extremity neuropathies, and the evidence currently of record is insufficient to decide the appeals, the Board finds that a remand for a supplemental VA medical opinion is needed. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain a supplemental medical opinion from an appropriate physician addressing the question of whether the back disability and/or associated lower extremity neuropathies are manifested by muscle atrophy.  Another medical examination is not necessary unless needed to provide the requested opinion.  All relevant documents should be made available and reviewed in rendering the opinion.  

Based on review of the appropriate records, the examiner or reviewer should provide an opinion as to whether it is as likely as not (i.e., to at least a 50 percent degree of probability) that muscle atrophy is a manifestation of the service-connected back disability and/or associated lower extremity neuropathies.  The examiner should explain the answer.  

The examiner or reviewer should note that the April 2016 VA examination report notes muscle atrophy in the quadriceps and calves (as well as decreased hip strength), and the May 2016 VA examination report notes no muscle atrophy.  

A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based should be set forth in the report. 

2.  Thereafter, readjudicate the remanded issues.  If any benefits sought on appeal remain denied, provide the Veteran and the representative with a supplemental statement of the case.  Thereafter, return the case to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


